 1
 2
 3
 4
 5
 6
 7
 8
                      UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10
11
     DANIEL KIM, an individual; and THE
                                     )         Case No.: 8:19-cv-00755 JVS (FFMx)
     LAW OFFICES OF DANIEL KIM,      )         Honorable James V. Selna
12   CORPORATION, a California       )
13   corporation,                    )
                                     )         ORDER RE: STIPULATED
14                Plaintiffs,        )         PERMANENT INJUNCTION
15         vs.                       )
                                     )
16
     DANIEL Y. KIM, dba THE LAW      )
17   OFFICES OF DANIEL KIM, an       )
18   individual; and THE LAW OFFICES )
     OF DANIEL Y. KIM, A             )
19   PROFESSIONAL LAW                )
20   CORPORATION,                    )
                                     )
21
                                     )
22                Defendants.        )
23
                                     )
                                     )
24                                   )
25                                   )
     AND RELATED COUNTERCLAIMS )
26
27
28



                                            -1-
                          Order Re: Stipulated Permanent Injunction
 1         This matter, having come before the Court upon the stipulation of Plaintiffs,
 2   Daniel Kim and The Law Offices of Daniel Kim, Corporation (collectively,
 3
     “Plaintiffs”), and Defendants Daniel Y. Kim and The Law Offices of Daniel Y.
 4
 5   Kim, A Professional Law Corporation (collectively, the “Defendants”) (Plaintiffs
 6
     and Defendants are collectively referred to as “Parties”), the Parties having agreed
 7
 8   to the entry of a permanent injunction (“Injunction”), and the Court being
 9
     otherwise fully advised in the premises.
10
           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
11
12   Defendants, and their officers, directors, owners, partners, employees, agents,
13
     assigns, and representatives, are hereby permanently enjoined from engaging in,
14
15   committing, or performing, directly or indirectly, any and all of the following
16
     conduct:
17
18                A.    Using or copying Plaintiffs’ website, advertisements, or

19         marketing materials; and
20
                  B.    Making any representations or statements to third parties
21
22         suggesting or otherwise implying that Defendants are affiliated with,
23
           connected to, or in fact are the same as Plaintiffs.
24
25         IT IS FURTHER ORDERED that violations of this Injunction shall
26   subject Defendants and all other persons bound by this Injunction to all applicable
27
     penalties, including contempt of Court.
28



                                                -2-
                              Order Re: Stipulated Permanent Injunction
 1         IT IS FURTHER ORDERED that this Injunction shall be deemed to have
 2   been served upon the Defendants and each of them at the time of its execution by
 3
     the Court.
 4
 5         IT IS FURTHER ORDERED that the Injunction shall become effective
 6
     immediately upon its entry by the Court as dated below.
 7
 8         IT IS FURTHER ORDERED that the Court shall retain jurisdiction of this
 9
     action to entertain such further proceedings and to enter such further orders as may
10
     be necessary or appropriate to implement and enforce the provisions of this
11
12   Injunction.
13
           IT IS SO ORDERED.
14
15
     Dated: February 18, 2020                 ___________________________
16                                            Honorable James V. Selna
17                                            United States District Judge
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
                              Order Re: Stipulated Permanent Injunction
